Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/22/2022 was filed after the mailing
date of the Notice of Allowance on 11/24/2021. The submission is in compliance with the provisions of
37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The references were considered, and the claims remain allowable for the reasons of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791